
	
		I
		111th CONGRESS
		2d Session
		H. R. 5542
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2010
			Mrs. Blackburn
			 introduced the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To make 5 percent across-the-board rescissions in
		  non-defense, non-homeland-security, and non-veterans-affairs discretionary
		  spending for each of the fiscal years 2010 and 2011.
	
	
		1.Across-the-board rescissions
			 in non-defense, non-homeland-security, and non-veterans-affairs discretionary
			 spending for each of fiscal years 2010 and 2011
			(a)Across-the-Board
			 rescissionsThere is hereby rescinded an amount equal to 5
			 percent of—
				(1)the budget
			 authority provided (or obligation limitation imposed) in each of the fiscal
			 years 2010 and 2011 for any non-defense, non-homeland-security, and
			 non-veterans-affairs discretionary account in any fiscal year 2010 or 2011
			 appropriation Act;
				(2)the budget authority provided in any
			 advance appropriation for each of the fiscal years 2010 and 2011 for any
			 non-defense, non-homeland-security, and non-veterans-affairs discretionary
			 account in any prior fiscal year appropriation Act; and
				(3)the contract authority provided in each of
			 the fiscal years 2010 and 2011 for any program that is subject to a limitation
			 contained in any fiscal year 2010 or 2011 appropriation Act for any
			 non-defense, non-homeland-security, and non-veterans-affairs discretionary
			 account.
				(b)Non-Defense,
			 Non-Homeland-Security, and non-Veterans-Affairs discretionary
			 accountFor purposes of subsection (a), the term
			 non-defense, non-homeland-security, and non-veterans-affairs
			 discretionary account means any discretionary account, other
			 than—
				(1)any account
			 included in a Department of Defense Appropriations Act;
				(2)any account included in a Department of
			 Homeland Security Appropriations Act;
				(3)any account of the
			 Department of Defense or the Department of Veterans Affairs included in a
			 Military Construction and Veterans Affairs and Related Agencies Appropriations
			 Act; or
				(4)any account for Department of Energy
			 defense activities included in an Energy and Water Development and Related
			 Agencies Appropriations Act.
				(c)Proportionate
			 applicationAny rescission made by subsection (a) shall be
			 applied proportionately—
				(1)to each
			 discretionary account and each item of budget authority described in such
			 subsection; and
				(2)within each such
			 account and item, to each program, project, and activity (with programs,
			 projects, and activities as delineated in the appropriation Act or accompanying
			 reports for the relevant fiscal year covering such account or item, or for
			 accounts and items not included in appropriation Acts, as delineated in the
			 most recently submitted President's budget).
				(d)Subsequent
			 appropriation lawsIn the case of any fiscal year 2010 or 2011
			 appropriation Act enacted after the date of enactment of this section, any
			 rescission required by subsection (a) shall take effect immediately after the
			 enactment of such Act.
			(e)OMB
			 reportWithin 30 days after the date of enactment of this section
			 (or, if later, 30 days after the enactment of any fiscal year 2010 or 2011
			 appropriation Act), the Director of the Office of Management and Budget shall
			 submit to the Committees on Appropriations of the House of Representatives and
			 the Senate a report specifying the account and amount of each rescission made
			 pursuant to subsection (a).
			
